

116 HRES 1262 IH: Thanking all election officials and workers for the tireless energy and sacrifice they made to ensure that the November 2020 election ran smoothly amidst the COVID–19 pandemic.
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1262IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Mrs. Bustos submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONThanking all election officials and workers for the tireless energy and sacrifice they made to ensure that the November 2020 election ran smoothly amidst the COVID–19 pandemic.Whereas elections are the foundation of the United States democracy;Whereas the force of election officials and election workers, whose tireless efforts to make such elections possible, have faced unique challenges this year as they prepared for a projected record turnout amid the COVID–19 pandemic;Whereas election workers—(1)open and close the polls;(2)ensure that only a qualified voter is permitted to vote and that each qualified voter is permitted to vote once and only once;(3)give instructions in the method of voting when requested by a voter;(4)give assistance to illiterate and physically disabled voters;(5)maintain order in the polling place throughout early voting and election day voting;(6)tally the vote after the polls are closed; and(7)certify the election results in individual precincts;Whereas considering that in the November 2018 election, there were more than 200,000 polling places in use on election day, and more than 600,000 poll workers provided assistance to voters, the administration of the November 2020 during a pandemic was a notable undertaking;Whereas according to a 2018 report by the Election Assistance Commission, in the November 2018 election, Forty-five States reported a total of 637,713 poll workers assisting at polling places during election day for the 2018 general election. These States reported deploying an average of 8.0 poll workers per polling place on election day, an average that has been largely the same since the 2012 election.; Whereas a new cohort of election workers emerged and volunteered for the November 2020 election due to the risk that COVID–19 presented for the typical election worker population;Whereas the November 2020 election voter turnout far surpassed the November 2018 election, and election workers were integral to the successful November 2020 election;Whereas the COVID–19 pandemic created unprecedented complexities in the administration of the election requiring election officials to protect the safety of election workers and the voting public while conducting accurate and timely elections; andWhereas the Election Assistance Commission also recognized November 1 through November 7, 2020, as National Election Official and Election Worker Appreciation Week to recognize the essential work election officials and election workers do to ensure a safe, secure, accessible, and accurate election that protects the health of voters and our democracy: Now, therefore, be it That the House of Representatives thanks all election officials and workers for the tireless energy and sacrifice they made to ensure that the November 2020 election ran smoothly amidst the COVID–19 pandemic.